Name: Commission Regulation (EC) No 2068/96 of 29 October 1996 amending Regulations (EC) No 1432/94 and (EC) No 1486/95 laying down detailed rules for the application of certain tariff quotas for pigmeat
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31996R2068Commission Regulation (EC) No 2068/96 of 29 October 1996 amending Regulations (EC) No 1432/94 and (EC) No 1486/95 laying down detailed rules for the application of certain tariff quotas for pigmeat Official Journal L 277 , 30/10/1996 P. 0012 - 0012COMMISSION REGULATION (EC) No 2068/96 of 29 October 1996 amending Regulations (EC) No 1432/94 and (EC) No 1486/95 laying down detailed rules for the application of certain tariff quotas for pigmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 22 thereof,Whereas tariff quotas were granted for certain pigmeat products pursuant to Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products (3), as amended by Regulation (EC) No 1593/95 (4) and pursuant to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of a tariff quota in the pigmeat sector (5), as amended by Regulation (EC) No 1176/96 (6); whereas, in order to facilitate trade between the European Community and third countries, it must be possible to import pigmeat products without an obligation to import from the country of origin, which must nevertheless be mentioned for statistical reasons in section 8 of the import licence;Whereas these provisions should apply to import licences whose term of validity has not yet expired and which have not been used or have only been used in part;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 Article 3 c) of Regulation (EC) No 1432/94 is hereby replaced by the following;'(c) Section 8 of licence applications and licences shall show the country of origin.`Article 2 Article 4 c) of Regulation (EC) No 1486/95 is hereby replaced by the following:'(c) Section 8 of licence applications and licences shall show the country of origin.`Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall apply to licences whose term of validity has not yet expired and which have not been used or have been used only in part.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 282, 1. 11. 1975, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 156, 23. 6. 1994, p. 14.(4) OJ No L 150, 1. 7. 1995, p. 94.(5) OJ No L 145, 29. 6. 1995, p. 58.(6) OJ No L 155, 28. 6. 1996, p. 26.